Banke, Judge.
The trial court granted the appellee’s motion to dismiss the appellant’s appeal upon a finding that the appellant had caused an unreasonable and inexcusable *310delay "in filing the appeal.” The record discloses that the clerk’s office mailed the appellant a bill for preparation of the record on May 5, 1979, and that the bill was not paid until July 25,1979,81 days later. The record also contains an affidavit submitted by the court reporter indicating that she received no request for preparation of a transcript until the same date, i.e., July 25. Held:
Submitted January 15, 1980
Decided February 6, 1980.
John L. Green, for appellant.
Daniel F. Bridgers, for appellee.
The trial court’s determination that the appellant’s delay was both unreasonable and inexcusable is amply supported by the above evidence and will not be disturbed by this court. See generally Code Ann. § 6-809 (b); Young v. Climatrol &c. Corp., 237 Ga. 53 (226 SE2d 737) (1976). Accord, Malloy v. Aetna Cas. &c. Co., 143 Ga. App. 212 (237 SE2d 692) (1977); ITT Indus. Credit Co. v. Burnham, 152 Ga. App. 641 (1979). We reject the appellant’s contention that the appellee’s failure to allege specifically in its motion that the delay was inexcusable as well as unreasonable constituted a fatal defect. The motion was expressly based on Code Ann. § 6-809, and the appellant was thus adequately informed of the ground on which dismissal was sought.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.